 1

 2

 3

 4

 5

 6

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          MISC. CASE NO.: 2:19-MC-241-TLN-EFB

11                 Plaintiff,                           [PROPOSED] ORDER GRANTING THE
                                                        UNITED STATES’ APPLICATION FOR A
12                         v.                           CLERK OF COURT ISSUED SUBPOENA AND
                                                        SUBPOENA DUCES TECUM COMPELLING
13   STEVEN ZINNEL,                                     THIRD-PARTY EXAMINATION IN AID OF
                                                        JUDGMENT ENFORCEMENT
14                 Defendant and Judgment Debtor.

15                                                      CRIMINAL CASE NO.: 2:11-CR-00234-TLN

16

17         The United States has filed an application for an order directing the Clerk of Court to issue a
18 subpoena compelling David P. Zinnel, defendant Steven Zinnel’s brother, to personally appear for a

19 deposition and produce documents to aid the United States in the enforcement of the unpaid criminal

20 judgment entered against Defendant in the criminal case referenced above (the Application). The

21 Application, made pursuant to Federal Rules of Civil Procedure 69(a)(2) and 45(c), includes a subpoena

22 commanding David P. Zinnel’s appearance for deposition at 10:00 a.m. on January 3, 2020 in the United

23 States Attorney’s Office (the USAO), and the production of specified documents by 5:00 p.m. on

24 December 27, 2019 in the USAO (the Subpoena).

25         The Court, having reviewed the court files and the Application, and finding good cause
26 therefrom, hereby GRANTS the Application and ORDERS as follows:

27         1.      The Clerk of Court shall ISSUE the Subpoena; and
28

      ORDER
                                                        1
 1         2.     Once issued, the United States shall promptly SERVE the Subpoena in accordance with

 2 Federal Rule of Civil Procedure 45(b).

 3         The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the case, if

 4 necessary.

 5         IT IS SO ORDERED.

 6

 7 Dated: December 18, 2019                              _________________________________________
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      ORDER
                                                        2
